                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Case No.: 1:18-cv-00932-JLW


Zurich American Insurance Company,

                                    Plaintiff,
                     v.                                       (Jury Trial Demanded)

Covil Corporation, et al.,

                                 Defendants.


           Answer, Affirmative Defenses, Counterclaim and Crossclaim
    By Defendant TIG Insurance Company, as successor in interest to Fairmont
         Specialty Insurance Company f/k/a Ranger Insurance Company

       Defendant TIG Insurance Company, as successor in interest to Fairmont Specialty

Insurance Company f/k/a Ranger Insurance Company (“TIG”), by and through its

undersigned counsel, hereby responds to the Complaint filed by Plaintiff Zurich

American Insurance Company (“Zurich” or “Plaintiff”) and further asserts the

Affirmative Defenses, Counterclaim and Crossclaim more fully described below. Any

allegations not expressly admitted, denied, qualified, or otherwise responded to in the

following paragraphs are hereby denied.

                       ANSWER TO ZURICH’S COMPLAINT

                                     THE PARTIES

       1.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 1 of the Complaint.




                                                 1


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 1 of 22
       2.     TIG admits, upon information and belief, that Covil Corporation (“Covil”)

was a corporation organized under the laws of the State of South Carolina with its

principal place of business in the State of South Carolina. Upon information and belief,

TIG alleges that Covil forfeited its charter on or about July 30, 1993, was dissolved on or

about August 9, 1993, and currently has no assets.

       3.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 3 of the Complaint.

       4.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 4 of the Complaint.

       5.     Admitted.

       6.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 6 of the Complaint.

       7.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 7 of the Complaint.

       8.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 8 of the Complaint.

       9.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 9 of the Complaint .

       10.    TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 10 of the Complaint.




                                              2


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 2 of 22
       11.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 11 of the Complaint.

                              JURISDICTION AND VENUE

       12.     The allegations contained in Paragraph 12 of the Complaint constitute

conclusions of law to which no response is required.

       13.     The allegations contained in Paragraph 13 of the Complaint constitute

conclusions of law to which no response is required.

                       THE ALLEGED INSURANCE POLICIES

       14.     The allegations contained in Paragraph 14 of the Complaint are a

description of Zurich’s requests for relief that do not appear to be directed toward TIG,

and to which no response is required. To the extent that these allegations affect TIG’s

rights to relief in whole or in part, they are denied.

       15.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 15 of the Complaint and therefore

denies same.

       16.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 16 of the Complaint and therefore

denies same.

       17.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 17 of the Complaint and therefore

denies same.



                                               3


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 3 of 22
        18.    TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 18 of the Complaint and therefore

denies same.

        19.    TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 19 of the Complaint and therefore

denies same.

        20.    TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 20 of the Complaint and therefore

denies same.

        21.    TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 21 of the Complaint and therefore

denies same.

        22.    TIG is without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations set forth in Paragraph 22 of the Complaint and

therefore denies same.

        23.    Admitted upon information and belief.

        24.    TIG admits only that USF&G issued primary commercial general liability

insurance coverage to Covil between March 31, 1976, and March 31, 1978. TIG is

without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations set forth in Paragraph 24 of the Complaint and therefore denies

same.



                                            4


        Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 4 of 22
       25.    TIG admits only that Ranger Insurance Company issued Commercial

Umbrella Policy no. RU309724 (“Ranger Policy”) to Covil. The Ranger Policy had a

policy period that incepted on July 25, 1976, and was cancelled on February 15, 1977.

TIG denies all other allegations contained in Paragraph 25 of the Complaint.

       26.      Admitted upon information and belief.

                             THE UNDERLYING CLAIMS

       27.    TIG admits that Covil was named as a defendant in a lawsuit filed in the

Finch action described in Paragraph 27 of the Complaint.

       28.    The judgment entered in the Finch action is a writing that speaks for itself.

TIG denies any allegations in paragraph 28 of the Complaint that misstate or are

inconsistent with the contents of that writing.

       29.    TIG admits that Covil has been named as a defendant in lawsuits pending

in the U.S. District Courts for the Middle and Western Districts of North Carolina.

       30.    Admitted.

       31.    The allegations contained in Paragraph 31 of the Complaint are requests for

relief that do not appear to be directed toward TIG, and to which no response is required.

To the extent that these allegations affect TIG’s rights to relief in whole or in part, they

are denied.

       32.    The allegations contained in Paragraph 32 of the Complaint constitute

conclusions of law and requests for relief that do not appear to be directed toward TIG,




                                              5


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 5 of 22
and to which no response is required. To the extent that these allegations affect TIG’s

rights to relief in whole or in part, they are denied.

       33.    The allegations contained in Paragraph 33 of the Complaint constitute

conclusions of law and requests for relief that do not appear to be directed toward TIG,

and to which no response is required. To the extent that these allegations affect TIG’s

rights to relief in whole or in part, they are denied.

       34.    The allegations contained in Paragraph 34 of the Complaint constitute

conclusions of law and requests for relief that do not appear to be directed toward TIG,

and to which no response is required. To the extent that these allegations affect TIG’s

rights to relief in whole or in part, they are denied.

       35.    The allegations contained in Paragraph 35 of the Complaint constitute

conclusions of law and requests for relief that do not appear to be directed toward TIG,

and to which no response is required. To the extent that these allegations affect TIG’s

rights to relief in whole or in part, they are denied.

       36.    The allegations contained in Paragraph 36 of the Complaint constitute

conclusions of law and requests for relief that do not appear to be directed toward TIG,

and to which no response is required. To the extent that these allegations affect TIG’s

rights to relief in whole or in part, they are denied.




                                               6


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 6 of 22
                                          COUNT I

       37.     The judgment entered in the Finch action is a writing that speaks for itself.

TIG denies any allegations in paragraph 37 of the Complaint that misstate or are

inconsistent with the contents of that writing.

       38.     The Complaint in the Finch action is a writing that speaks for itself. TIG

denies any allegations in paragraph 38 of the Complaint that misstate or are inconsistent

with the contents of that writing.

       39.     The Complaint, jury verdict and judgment in the Finch action are writings

that speak for themselves. TIG denies any allegations in paragraph 39 of the Complaint

that misstate or are inconsistent with the contents of those writings.

       40.     The allegations contained in Paragraph 40 of the Complaint constitute

conclusions of law and requests for relief that do not appear to be directed toward TIG,

and to which no response is required. To the extent that these allegations affect TIG’s

rights to relief in whole or in part, they are denied.

       41.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 41 of the Complaint and therefore

denies same.

       42.     The allegations contained in Paragraph 42 of the Complaint constitute

statements of intent that do not appear to be directed toward TIG, and to which no

response is required. To the extent that these allegations affect TIG’s rights to relief in

whole or in part, they are denied.



                                               7


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 7 of 22
      43.      TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 43 of the Complaint and therefore

denies same.

      44.      TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 44 of the Complaint and therefore

denies same.

      45.      TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 45 of the Complaint and therefore

denies same.

      46.      TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 46 of the Complaint and therefore

denies same.

      47.      TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 47 of the Complaint and therefore

denies same.

      48.      TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 48 of the Complaint and therefore

denies same.

      49.      TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 49 of the Complaint and therefore

denies same.



                                            8


     Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 8 of 22
                                          COUNT II

       50.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 50 of the Complaint and therefore

denies same.

       51.     The allegations contained in Paragraph 51 of the Complaint requests for

relief that do not appear to be directed toward TIG, and to which no response is required.

To the extent that these allegations affect TIG’s rights to relief in whole or in part, they

are denied.

                                         COUNT III

       52.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 52 of the Complaint and therefore

denies same.

       53.     TIG is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 53 of the Complaint and therefore

denies same.

       54.     The allegations contained in Paragraph 54 of the Complaint constitute

conclusions of law and requests for relief that do not appear to be directed toward TIG,

and to which no response is required. To the extent that these allegations affect TIG’s

rights to relief in whole or in part, they are denied.

       55.     The allegations contained in Paragraph 55 of the Complaint constitute

conclusions of law and requests for relief that do not appear to be directed toward TIG,



                                               9


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 9 of 22
and to which no response is required. To the extent that these allegations affect TIG’s

rights to relief in whole or in part, they are denied.

       56.    The allegations contained in Paragraph 56 of the Complaint are conclusions

of law and requests for relief that do not appear to be directed toward TIG, and to which

no response is required.

       57.    The allegations contained in Paragraph 57 of the Complaint are statements

of intent that do not appear to be directed toward TIG, and to which no response is

required. To the extent that these allegations affect TIG’s rights to relief in whole or in

part, they are denied.

                                  RELIEF REQUESTED

       WHEREFORE, TIG demands judgment in its favor and against all other parties,

together with an award of such further relief as this Court deems just and proper.

                           FIRST AFFIRMATIVE DEFENSE

       58.    Any claims asserted against TIG should be dismissed under Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief may be granted.

                           SECOND AFFIRMATIVE DEFENSE

       59.    Any claims asserted against TIG may be barred by the applicable statutes of

limitation, statutes of repose, and/or any other applicable time limitations.

                           THIRD AFFIRMATIVE DEFENSE

       60.    Any claims asserted against TIG may be barred by the doctrine of laches.




                                              10


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 10 of 22
                          FOURTH AFFIRMATIVE DEFENSE

       61.    Any claims asserted against TIG may be barred by the doctrines of waiver

and/or estoppel.

                           FIFTH AFFIRMATIVE DEFENSE

       62.    Any claims asserted against TIG may be barred to the extent they are unripe

or non-justiciable.

                           SIXTH AFFIRMATIVE DEFENSE

       63.    Any claims asserted against TIG are subject to the terms, limitations,

definitions, conditions, declarations, endorsements, exclusions, and attachment points of

the Ranger Policy.

                        SEVENTH AFFIRMATIVE DEFENSE

       64.    TIG’s obligations under the Ranger Policy have not arisen and will not arise,

if at all, until all applicable underlying insurance is exhausted.

                          EIGHTH AFFIRMATIVE DEFENSE

       65.    TIG has no coverage obligations for bodily injury that occurred or is alleged

to have occurred outside the policy period of the Ranger Policy.

                           NINTH AFFIRMATIVE DEFENSE

       66.    The asbestos bodily injury claims for which Covil seeks coverage under the

Ranger Policy were expected or intended, or otherwise were not fortuitous losses, and,

accordingly, there is no coverage for any such bodily injury claims under the Ranger

Policy.



                                               11


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 11 of 22
                            TENTH AFFIRMATIVE DEFENSE

       67.    TIG has no duty to defend or indemnify under any policy of which Covil

has not proven the existence.

                        ELEVENTH AFFIRMATIVE DEFENSE

       68.    Any claims for which Covil seeks coverage from TIG are subject to the

products hazard aggregate limits set forth in the Ranger Policy.

                        TWELFTH AFFIRMATIVE DEFENSE

       69.    TIG is not obligated to pay any indemnity for any punitive damages

assessed or awarded against Covil.

                      THIRTEENTH AFFIRMATIVE DEFENSE

       70.    TIG is not obligated to defend or indemnify Covil for any claims asserted by

an employee of Covil.

                      FOURTEENTH AFFIRMATIVE DEFENSE

       71.    Any coverage provided by the Ranger Policy shall be only the ultimate net

loss in excess of the retained limit set forth in the Declarations.

                        FIFTEENTH AFFIRMATIVE DEFENSE

       72.    The Ranger Policy applies, if at all, only to “occurrences” that happened

during the policy period.

                        SIXTEENTH AFFIRMATIVE DEFENSE

       73.    The pollution exclusion in the Ranger Policy bars coverage for any claims

asserted against TIG in this matter.



                                              12


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 12 of 22
                    SEVENTEENTH AFFIRMATIVE DEFENSE

       74.    Any losses for which coverage is sought under the Ranger Policy were

known losses and/or losses in progress, and there is no coverage for such losses under the

Ranger Policy.

                     EIGHTEENTH AFFIRMATIVE DEFENSE

       75.    To the extent any coverage is owed under the Ranger Policy (which TIG

denies), then TIG indemnifies defense costs only for claims actually covered under the

Ranger Policy, and any defense costs and attorneys’ fees for which TIG is obligated to

indemnify Covil are within policy limits.

                     NINETEENTH AFFIRMATIVE DEFENSE

       76.    Any coverage owed by TIG under the Ranger Policy is subject to the number

of “occurrences” that took place.

                      TWENTIETH AFFIRMATIVE DEFENSE

       77.    Coverage under the Ranger Policy for any losses incurred by Covil should be

barred, or the Ranger Policy should be rescinded or ruled to be void ab initio, because

Covil made material misrepresentations of fact, or failed to disclose material information,

regarding its alleged involvement with asbestos in support of its application procuring the

Ranger Policy that were (1) fraudulent or with intent to deceive the insurer; or (2) so

material to the underwriting process that no reasonable underwriter would agree to issue

the Ranger Policy at all or for the premium paid by Covil if the information had been

accurately disclosed to Ranger.



                                            13


     Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 13 of 22
                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       78.        Covil may have breached the assistance and cooperation condition in the

Ranger Policy, and, therefore, TIG owes no coverage under the Ranger Policy.

                      TWENTY-SECOND AFFIRMATIVE DEFENSE

       79.        TIG asserts all applicable defenses asserted by any of the other defendants

in this action.

                       TWENTY-THIRD AFFIRMATIVE DEFENSE

       80.        TIG reserves the right to assert cross-claims and/or additional affirmative

defenses upon further discovery of the claims and issues set forth in Zurich’s Complaint,

and upon the development of any other pertinent information.

 COUNTERCLAIM AGAINST PLAINTIFF ZURICH AMERICAN INSURANCE
                        COMPANY

       TIG hereby asserts the following Counterclaim against Zurich American Insurance

Company (“Zurich”):

       81.        Upon information and belief, Zurich is a corporation organized under the

State of New York with its principal place of business located in the State of Illinois.

       82.        The matter in controversy exceeds the sum of $75,000, exclusive of interest

and costs.

       83.        This Court has jurisdiction over the instant Counterclaim pursuant to 28

U.S.C. § 1332, and pursuant to this Court’s supplemental jurisdiction under 28 U.S.C.

§ 1367.




                                               14


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 14 of 22
       84.    Venue is proper in this judicial district under 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the claims at issue took place in this District.

       85.    TIG incorporates herein all responses, allegations and Affirmative Defenses

set forth in TIG’s Answer to Zurich’s Complaint above, as if fully set forth at length.

       86.    Upon information and belief, Zurich issued liability insurance coverage to

Covil Corporation (“Covil”) over the period from March 31, 1970, to March 31, 1976.

       87.    Covil is seeking defense and indemnity from Zurich and TIG for civil

actions that have been asserted (and which may be asserted in the future) against Covil in

several jurisdictions seeking damages for bodily injury caused by exposure to asbestos

(“Underlying Actions”).

       88.    To the extent this Court finds that TIG owes any coverage under the Ranger

Policy for any Underlying Actions (which TIG denies), TIG seeks a declaration from this

Court that (1) under the terms and conditions of the Ranger Policy and the applicable

Zurich policies, the Ranger Policy is excess to any applicable insurance policies issued by

Zurich to Covil; (2) Zurich owes TIG equitable contribution, indemnification and/or

subrogation for any amounts paid by TIG under the Ranger Policy; and/or (3) TIG is

obligated only to pay its pro rata share of the defense and indemnity of Covil in the

Underlying Actions.

       89.    WHEREFORE, TIG demands judgment in its favor and against all other

parties, together with an award of such further relief as this Court deems just and proper.




                                              15


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 15 of 22
              CROSSCLAIM AGAINST ALL OTHER DEFENDANTS

       90.    TIG hereby asserts the following Crossclaim against all other Defendants in

the instant action as follows:

       91.    Upon information and belief, Covil Corporation (“Covil”) was at all times

material hereto a corporation organized and existing under the laws of the State of South

Carolina with its principal place of business in the State of South Carolina.

       92.    Upon information and belief, Sentry Casualty Company (“Sentry”) is a

corporation organized and existing under the laws of the State of Wisconsin with its

principal place of business in the State of Wisconsin.

       93.    Upon information and belief, United States Fidelity and Guaranty Company

(“USF&G”) is a corporation organized and existing under the laws of the State of

Connecticut with its principal place of business in the State of Connecticut.

       94.    Upon information and belief, Hartford Accident and Indemnity Company

(“Hartford”) is a corporation organized and existing under the laws of the State of

Connecticut with a principal place of business in the State of Connecticut.

       95.    Upon information and belief, Ann Finch the Executrix of the Estate of

Franklin Delenor Finch (“Finch”), is a citizen and resident of the State of North Carolina.

       96.    Upon information and belief, Darrell A. Connor, the Executrix of the Estate

of Charles Franklin Connor (“Connor”), is a citizen and resident of the State of North

Carolina.




                                             16


     Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 16 of 22
       97.    Upon information and belief, Robert A. Mullinax, the Executor of the

Estate of Jack Junior Waugh (“Mullinax”), is a citizen and resident of the State of North

Carolina.

       98.    Upon information and belief, Robert Joseph Ellis (“Ellis”) is a citizen and

resident of the State of North Carolina.

       99.    Upon information and belief, Sharon Whitehead, the Executrix of the Estate

of James T. Whitehead (“Whitehead”), is a citizen and resident of the State of North

Carolina.

       100.   Defendants Sentry, USF&G and Hartford shall be collectively referenced in

the instant Crossclaim as “Insurer Defendants.”

       101.   Defendants Finch, Connor, Mullinax, Ellis and Whitehead shall be

collectively referenced in the instant Crossclaim as “Individual Defendants.”

       102.   The matter in controversy exceeds the sum of $75,000, exclusive of interest

and costs.

       103.   This Court has jurisdiction over the instant Crossclaim pursuant to 28

U.S.C. § 1332, and pursuant to this Court’s supplemental jurisdiction under 28 U.S.C.

§ 1367.

       104.   Venue is proper in this judicial district under 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the claims at issue took place in this District.




                                              17


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 17 of 22
       105.    TIG incorporates herein all responses, allegations and Affirmative Defenses

set forth in TIG’s Answer to Zurich’s Complaint and in TIG’s Counterclaim above, as if

fully set forth at length.

       106.    Upon information and belief, Sentry issued liability insurance coverage to

Covil over the period from March 31, 1964, to March 31, 1970.

       107.    Upon information and belief, USF&G issued liability insurance coverage to

Covil over the period from March 31, 1976, to March 31, 1978.

       108.    Upon information and belief, Hartford issued liability insurance coverage to

Covil effective from at least March 31, 1978.

       109.    Covil is seeking defense and indemnity from the Insurer Defendants,

Zurich and TIG for civil actions that have been asserted (and which may be asserted in

the future) against Covil in several jurisdictions seeking damages for bodily injury caused

by exposure to asbestos (“Underlying Actions”).

       110.    The Individual Defendants have asserted several of the Underlying Actions

against Covil.

       111.    Because Covil does not have any assets, the insurance policies issued by

the Insurer Defendants, Zurich and TIG to Covil appear to be the only source of funds

that can respond to defend or indemnify Covil in the Underlying Actions asserted by the

Individual Defendants.

       112.    To the extent this Court finds that TIG owes any coverage under the Ranger

Policy for any Underlying Actions (which TIG denies), TIG seeks a declaration from this



                                            18


      Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 18 of 22
Court that (1) under the terms and conditions of the Ranger Policy and the applicable

insurance policies issued by the Insurer Defendants, the Ranger Policy is excess to any

applicable insurance policies issued by the Insurer Defendants to Covil; (2) the Insurer

Defendants owe TIG equitable contribution, indemnification and/or subrogation for any

amounts paid by TIG under the Ranger Policy; and/or (3) TIG is obligated only to pay its

pro rata share of the defense and indemnity of Covil in the Underlying Actions.

       113.   WHEREFORE, TIG demands judgment in its favor and against all other

parties, together with an award of such further relief as this Court deems just and proper.

                                     JURY DEMAND

       114.   TIG demands a trial by jury as to all issued raised herein that are so triable.

                                 PRAYER FOR RELIEF

       WHEREFORE, TIG respectfully requests that the Court enter an Order:

       a)     Declaring that TIG has no obligation to defend or indemnify Covil until all

insurance underlying the Ranger Policy has been exhausted;

       b)     Declaring that TIG has no coverage obligations for bodily injury that

occurred or is alleged to have occurred outside the policy period of the Ranger Policy;

       c)     Declaring that the asbestos bodily injury claims for which Covil seeks

coverage under the Ranger Policy were expected or intended, or otherwise were not

fortuitous losses, and, accordingly, there is no coverage for any such claims under the

Ranger Policy;




                                              19


     Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 19 of 22
       d)     Declaring that any claims for which Covil seeks coverage from TIG are

subject to the products hazard aggregate limits set forth in the Ranger Policy;

       e)     Declaring that TIG is not obligated to pay any indemnity for any punitive

damages assessed or awarded against Covil;

       f)     Declaring that TIG is not obligated to defend or indemnify Covil for any

claims asserted by an employee of Covil;

       g)     Declaring that any coverage provided by the Ranger Policy shall be only

for ultimate net loss as defined in the Ranger Policy;

       h)     Declaring that, if any coverage is owed by TIG under the Ranger Policy,

then (1) under the terms and conditions of the applicable policies, the Ranger Policy is

excess to any applicable insurance policies issued by Zurich and the Insurer Defendants

to Covil; (2) Zurich and the Insurer Defendants owe TIG equitable contribution,

indemnification and/or subrogation for any amounts paid by TIG under the Ranger

Policy; and/or (3) TIG is obligated only to pay its pro rata share of the defense and

indemnity of Covil in the Underlying Actions.

       i)     Declaring that coverage under the Ranger Policy is barred, or that the

Ranger Policy is rescinded, because of material misrepresentations of fact made by Covil

during the Ranger Policy underwriting process;

       j)     Declaring that TIG owes no coverage under the Ranger Policy because

Covil has breached the cooperation and assistance condition in that Policy;

       k)     Awarding TIG its costs and reasonable attorneys’ fees; and



                                             20


     Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 20 of 22
      l)     Awarding TIG such other and further relief as the Court deems just and

proper.

      This the 21st day of January, 2019.


                                   NELSON MULLINS RILEY & SCARBOROUGH LLP

                                   By: /s/ Matthew A. Abee
                                       Matthew A. Abee
                                       North Carolina Bar No. 46949
                                       E-Mail: matt.abee@nelsonmullins.com
                                       1320 Main Street / 17th Floor
                                       Post Office Box 11070 (29211-1070)
                                       Columbia, SC 29201
                                       (803) 799-2000

                                   Attorney for Defendant TIG Insurance Company, as
                                   successor in interest to Fairmont Specialty Insurance
                                   Company f/k/a Ranger Insurance Company




                                            21


     Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 21 of 22
                                  Certificate of Service

      I certify that on the date set forth below, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of the filing to

the following:

William A. Bulfer                              D. J. O’brien , III
Teague Campbell Dennis & Gorham, LLP           Brooks Pierce Mclendon Humphrey & Leonard
22 S. Pack Square, Ste. 800                    P.O. Box 26000
Asheville, NC 28801                            Greensboro, NC 27420-6000
828-254-4515                                   336-271-3194
wbulfer@tcdg.com                               dobrien@brookspierce.com
Counsel for Plaintiff                          Counsel for Defendant Hartford Accident
                                               and Indemnity Company
Brian M. Love
Teague Campbell Dennis & Gorham, LLP           William K. Davis
4700 Falls Of Neuse Road                       Bell Davis & Pitt, P.A.
Raleigh, NC 27609                              P.O. Box 21029
919-873-0166                                   Winston-Salem, NC 27120-1029
blove@teaguecampbell.com                       336-714-4146
Counsel for Plaintiff                          wdavis@belldavispitt.com
                                               Counsel for Defendant Covil Corporation

      This the 21st day of January, 2019.

                                   NELSON MULLINS RILEY & SCARBOROUGH LLP

                                   By: /s/ Matthew A. Abee
                                       Matthew A. Abee
                                       North Carolina Bar No. 46949
                                       E-Mail: matt.abee@nelsonmullins.com
                                       1320 Main Street / 17th Floor
                                       Post Office Box 11070 (29211-1070)
                                       Columbia, SC 29201
                                       (803) 799-2000

                                   Attorney for Defendant TIG Insurance Company, as
                                   successor in interest to Fairmont Specialty Insurance
                                   Company f/k/a Ranger Insurance Company



                                        Page 22 of 22


     Case 1:18-cv-00932-UA-JLW Document 10 Filed 01/21/19 Page 22 of 22
